Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000619
                                                     14-SEP-2011
                                                     09:12 AM
                        SCAD-11-0000619

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

                  B. LADD M. UEOKA, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 09-066-8789)

                     ORDER OF PUBLIC CENSURE
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of the Report and Recommendation of
the Disciplinary Board of the Hawai#i Supreme Court, the
stipulated facts, and the evidence in the record, it appears that
Respondent B. Ladd M. Ueoka negligently breached client
confidences and failed to ensure the staff of his law offices
complied with the professional duties of confidentiality, in
violation of the Hawai#i Rules of Professional Conduct (HRPC)
Rules 1.6, 5.3(b), 5.3(c) and 8.4(a).   It further appears that
Respondent Ueoka initially failed to cooperate with the Office of
Disciplinary Counsel’s investigation into the matter, in
violation of HRPC Rule 8.1(b), 8.4(a), and 8.4(d), requiring the
issuance of a subpoena to secure cooperation, and that Respondent
Ueoka has three prior informal admonitions on his record, two for
failing to cooperate with Office of Disciplinary Counsel
investigations.   Therefore, it appearing that Public Censure is
warranted,
          IT IS HEREBY ORDERED that Respondent B. Ladd M. Ueoka
is Publicly Censured.
          IT IS FURTHER ORDERED that Respondent Ueoka shall pay
all costs of the proceedings as approved upon timely submission
of a bill of costs as prescribed by the Rules of the Supreme
Court of the State of Hawai#i Rule 2.3.
          DATED: Honolulu, Hawai#i, September 14, 2011.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.
                               /s/ Sabrina S. McKenna




                                 2